UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4239


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DION MONTREAL COXTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.   Robert J.
Conrad, Jr., Chief District Judge. (3:04-cr-00248)


Submitted:    October 20, 2008             Decided:   November 19, 2008


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dion Montreal Coxton was convicted of: possession of a

firearm     by   a    convicted     felon;       possession    with    intent   to

distribute cocaine, cocaine base, and marijuana; and using or

carrying a firearm during a drug trafficking offense.                       He was

sentenced to an aggregate sentence of 150 months.                     Coxton now

appeals.     His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising one issue but stating

that there are no meritorious issues for appeal.                      Coxton has

filed a pro se brief raising additional issues.                We affirm.

            In the Anders brief, counsel argues that the district

court improperly denied Coxton’s motion to suppress statements

made to the police because Coxton received inadequate warnings

under Miranda v. Arizona, 384 U.S. 436 (1966).                 When considering

a district court’s ruling on a motion to suppress, we review the

court’s     factual     findings     for       clear   error    and   its    legal

conclusions de novo.         United States v. Cain, 524 F.3d 477, 481

(4th Cir. 2008).

            Here, the court found that Coxton was properly advised

of his Miranda rights on March 11, 2004, and was advised the

following    day     that   he    “still       had   Miranda   rights.”      These

findings are not clearly erroneous.                  They are supported by the

testimony of Detective Paul Conner and Officer Scott Sherwood,

which the court credited over Coxton’s testimony.                     Further, we

                                           2
find no infirmity in the court’s legal conclusion that Coxton

voluntarily,         intelligently,        and    knowingly         waived    his     rights

prior    to     making    a    statement    on     March      12.     Notably,       he    was

reminded      that    the     Miranda    warnings       administered         twelve       hours

earlier still applied, the same detective questioned Coxton on

March 11 and March 12, Coxton did not hesitate to make his

statement, and there were no unusually intimidating or coercive

circumstances involved.               Cf. United States v. Pruden, 398 F.3d

241, 244-47 (3rd Cir. 2005).

              The claims raised in Coxton’s pro se brief lack merit.

First, his claim that counsel was ineffective is not cognizable

on direct appeal because ineffectiveness does not conclusively

appear on the face of the record.                   He should raise this claim,

if at all, in a 28 U.S.C. § 2255 (2000) motion.                                   See United

States     v.    Richardson,       195     F.3d    192,       198    (4th    Cir.     1999).

Second, we discern no plain error in a license checkpoint.                                 See

United States v. Olano, 507 U.S. 725, 732-43 (1993) (stating

standard of review); City of Indianapolis v. Edmond, 531 U.S.

32,   37-38      (2000)       (“roadblock    with       the    purpose       of    verifying

drivers’         licenses       and      vehicle        registrations             would     be

permissible”).

                We have examined the entire record in this case in

accordance       with    the    requirements       of    Anders,      and     we    find    no

meritorious issues for appeal.                    Accordingly, we affirm.                  This

                                             3
court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, counsel may move in this court for leave to withdraw

from representation.       Counsel’s motion must state that a copy of

the motion was served on the client.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4